          Case 3:17-cv-00601-MHL Document 78-4 Filed 03/08/19 Page 1 of 2 PageID# 948



     1
                                                                                                   EXHIBIT D

     2                   SWEIGERT CONTACTED BARDEN'S ATTORNEY WITH INTENT TO HARASS
     3


     4
                 From: Michael Barden                                          ^
     5                                                                                                          A2, DOB. March    1S75
                   T©: Jason Goocfehan • "■ I             i-v-.-'r, ^


     6
                             »   \yi   rY\ASsjt*:y<^ IH


                     Ffonri, Andrew Mar camel <axi v (S-aiiorr^ v?:t.Tfry..^dr^n
     7               Date. Mon, Oot 15.2016 d 11.25 AM
                                                           evidence {.r^rvaiiorf noKw - Micha^ j      Avcridde. AZ. DC©; Maa^h 2.1675

     8
                     Here ss the emai i received frorn my attcfrsey Thai guy Dave is ai ^shole.

  9
                     From: Spojiation Notice <spoliation-notice@mailbox.ora>
                     Smt: Saturday, October 13, 2018 3:33:02 PM
 10                 To: Marc J. Victor; Howard Dworman
                    Cc: Spoliation Notice
 11                 Subject: Spoliation and evidence preservation notice - Michael J. Barden Avondale
                    A2, DOB: March 2,1975
 12                 REF: (a) https.//www,voutube. com /Watch';>\/=2f-QA4v03z8
                       (b) Patreon account: https://www.patreon.cQm/MichaelJBarden
 13                 ^                  MpsVAA/ww.djdntdoitbailbondscom/hiaricopa-countv-inmate-search/michael-
                    barden-t42529Q/

 14                 Marc@AttomeysForFreedom.com
                    480-725-3929
15
                    Dear Sir,

16                  We understand that you represent Michael J. Barden as legal counsel. Please advise
                    your client that he shall be called as a witness in the litigation pending against Jason
                    Goodman (see attached) per N.Y. CPLR 3113.
17
                    Mr. Goodman has distributed to his worldwide audience a dozen videos of your client
18                 with day by day updates on his criminal case. Estimated views are between 30,000 and
                   35,000 YouTube, Facebook, Twitter and other social media impressions.
19                 As you are well aware, Mr. Goodman has ^rnestly advised your client NOT to accept
                   the plea bargain offered by the State of Arizona in IV^-. Barden's criminal ca^ (see
20
                   attached). Further, Mr. Barden has told this worldwide audience that he does not trust
                   you as an attorney.

21                 IVk. Barden will be called as a witness and should be advised to safely prefect,
                   safeguard and ardiive all electronic media evidence in his poss^sion. To include e-
                   mail messages exchanged with Gooc&nan, Twitter twe^s, Facebook updates, phone
22                 mcords, etc. In short, all evidence of Internet activity for the previous two (2) years
                   October 1,2016 to the present. This include any eBay transactions, all systems and
23                 computer activity, AOL.COM messages, etc.

                   Warm regards,
24


25


26


27

28




         DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT D
      Case 3:17-cv-00601-MHL Document 78-4 Filed 03/08/19 Page 2 of 2 PageID# 949



 1


 2


 3
                   Evidence Cdlectlon Team
 4
                   Marc@AttomeysForFreedom.com
                   480-725-39^
 5
                                                                                                                                                 EC

 6                                                                       U.S.District Court
                                                         Soutbem Disfilct of New York(Foiey Square)
 7                                                  CmL D0CIOET FOR CASE #; l:18-cv4lS€53-lJA


 8                                                                                                Date Fifed:09/2:1/201$
             Assigned to:                                                                         JuiyDettiand:Jpiain®
             Case IB of^TvCourt                2;l&-cv-0,1633                                     Nature^ofSuitr 470
 9           Cause:IS:1962                       Act


10
             P Geo^e Swelgert                                                        r^reseated by D George Sweigert
                                                                                                   General pblh-ety
11                                                                                                Mount Shasta, OA 96067
                                                                                                  PRQSE


12
             V.

             Deftndimt
13
             Jason Go^mao                                                            n^resented by Jason Goodman
                                                                                                  252 7fhAve#6s
14                                                                                                NewYork^NYl'OOOl
                                                                                                  PROSE


15
               RU rtyTliifoV matibh
               Party Name - Number          Relationship      Sex     Attorney                Judge
16             State Of Arizona - (1)       Plaintiff          N/A    Vaitkus, Michelle

               Michael Barden -(2)          Defendant          M      Victor, Marc            Master Calendar          CR20i8-200874-001
17

               pi po 1 1 n Inforniaiion
18            Party Name          ARSCode               Description                               Crime Date    Oisposition Code   Disposition   D
              Michael Barden      i3-1204A2 (F3)        AG6 ASLT-DEADLY WPN/DANG INST             1/4/2018
              Michael Barden      13-2904A6 (F6)        DISORD CONDUCT-WEAPON/INSTR               1/4/2018
19
              Case Documents

20            Filing Date    Description                                                                               Docket Date     Filing Parh
              9/12/2018      070 - ME: Settlement Conference Set - Party (001)                                         9/12/2018
              9/6/2018       PRA - Praecipe - Party {001}                                                              9/10/2018
21            8/23/2018      598 - ME: Continuance Past last Day - Party (001)                                         8/23/2018
              7/24/2018      027 - f4E: Pretrial Conference - Party (001)                                              7/24/2018
22            7/18/2018      STA - Statement - Party (001)                                                             7/23/2018
              MOTE: COMPREHEMSIVE PRETRIAL CONFEREMCE
              5/21/2018      598 - ME; Continuance Past last Day - Party (001)                                         5/21/2018
23            5/3/2018       MCO - Motion To Continue - Party (001)                                                    5/14/2018
              NOTE: TRIAL
              4/26/2018      ALG - Allegation - Party (002)
24                                                                                                                     4/26/2018
              NOTE: STATE'S ALLEGATION OF AGGRAVATING CIRCUMSTANCES

25

26


27

28




     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT D - 2
